Citation Nr: 0202367	
Decision Date: 03/13/02    Archive Date: 03/25/02

DOCKET NO.  99-18 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain, with degenerative changes, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left hand, with retained foreign 
body with bone loss of the second metacarpal, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
fracture of the distal end of the left clavicle, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant, his wife and his sister-in-law


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1971.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO), which continued and confirmed a 20 
percent evaluation for the veteran's lumbosacral strain with 
degenerative changes, a noncompensable evaluation for the 
veteran's residuals of shell fragment wound of the left hand 
with retained foreign bodies and bone loss of the second 
metacarpal, and a noncompensable evaluation for a fracture of 
the distal end of the left clavicle.  During the pendency of 
the appeal, a February 2000 rating decision assigned a 10 
percent evaluation to the veteran's left hand and left 
shoulder disabilities, effective the date of receipt of the 
claim.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's lumbosacral strain with degenerative 
changes is manifested by limitation of forward bending, loss 
of lateral motion, and osteoarthritis-arthritic changes.  

3.  The veteran's residuals of a shell fragment wound of the 
left hand, with retained foreign body with bone loss of the 
second metacarpal, is manifested by complaints of pain 
without a tender, painful, poorly nourished or repeatedly 
ulcerated scar.

4.  The veteran's residuals of a fracture of the distal end 
of the left clavicle are manifested by complaints of pain and 
some limitation of motion, without consistent symptoms 
comparable to dislocation. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a 40 percent evaluation for 
lumbosacral strain, with degenerative changes, have been met.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 1155 (West 1991 & 
Supp. 2001); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5295 (2001).

2.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a shell fragment wound of the left 
hand with retained foreign body with bone loss of the second 
metacarpal have not been met.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 1155 (West 1991 & Supp. 2001); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.10, 4.118, 
Diagnostic Codes 7104-7805 (2001).

3.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a fracture of the distal end of the 
left clavicle have not been met.  38 U.S.C.A. §§ 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 1155 (West 1991 & Supp. 2001); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5203 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran maintains, in substance, that the current 
evaluations assigned for his disabilities of the low back, 
left hand and left shoulder do not adequately reflect the 
severity of those disabilities.  In particular, he contends 
that they affect his employment, and that his low back 
disability requires continuous treatment that does not 
relieve his symptoms.  

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
veteran substantiate his claim.  During the pendency of the 
veteran's claim, VA's duty to assist claimants was modified 
by Congress.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA issued regulations 
to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) that is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In this regard, the Board notes that the veteran was provided 
notice of the specific legal criteria necessary for his 
claim, as well as the evidence of record, by a June 1999 
statement of the case as well as statements of the case dated 
in March 2000, May 2000, and July 2000.  VA has also 
conducted relevant examinations, and has associated private 
and VA treatment records with the claims file.  VA has 
conducted personal hearings for the veteran. 

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  In this case, the Board specifically finds 
that VA has met or exceeded the obligations of both the new 
and old criteria regarding the duty to assist.  VA has 
conducted relevant examinations.  The RO has obtained all 
pertinent records regarding the issues on appeal and has 
effectively notified the veteran of the evidence required to 
substantiate this claim.  There is no indication of existing 
evidence that could substantiate the claim that the RO has 
not obtained.  The veteran and his representative further 
plainly show through their statements and submissions of 
evidence that they understand the nature of the evidence 
needed to substantiate this claim.  As the RO has completely 
developed the record, the requirement that the RO explain the 
respective responsibility of VA and the veteran to provide 
evidence is moot.  Accordingly, the Board finds that a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

The reopened increased rating claim was received on March 2, 
1999.  As such, the relevant rating period begins in March 
1998.  38 C.F.R. § 3.400(o)(2) (2001).  The exception to this 
general rule involves the history of the fragment wound to 
the left hand.  38 C.F.R. § 4.56 (2001).   

Service medical records demonstrate that the veteran was seen 
on 18 December 1968 for a "deep frag[ment] laceration" on 
the posterior left hand.  X-rays disclosed no fracture and a 
"small fragment" according to the clinical record, or "S. 
F. fragments" according to the X-ray interpretation.  There 
was debridement, irrigation and suturing of the wound that 
same day.  He was seen three days later and the suture line 
was noted to be clean.  He was placed on light duty.  On 
December 26, the stitches were removed.  The suture line was 
clean and dry.  There were no further entries concerning the 
wound in the clinical records.  At the examination for 
separation from service, the veteran voiced no complaints and 
the relevant clinical findings were negative.

At a VA examination in July 1971, the veteran reported that 
he sustained a small fragment wound of the dorsum of the left 
hand in December 1968.  The wound was sutured in a hospital, 
but the veteran was not admitted.  He was on limited duty for 
ten days and then returned to active duty.  He reported he 
had "no real disability" of the hand as far as motion and 
use were concerned.  On examination, there was a 7/8-inch 
scar located just proximal and toward the middle of the 
finger from the head of the first metacarpal.  This ran 
obliquely and was well healed and nontender.  On the thumb 
side just proximal to this first scar was a 1/4-inch due to 
"shrapnel."  The veteran had full motion of the left hand 
and forefinger.  There was no area of numbness.  X-rays 
disclosed some apparent loss of bone involving the head of 
the second metacarpal bone, and a small cluster of minute 
metallic foreign bodies in the soft tissues in this area.  
The relevant diagnosis was small "shrapnel" wound of the 
left hand, with no residuals except the scars.

Treatment records dated during the relevant rating period 
include VA treatment records showing that the veteran 
complained of low back pain in April 1998, at various times 
in 1999, and in January 2000.  In November 1999, he stated 
that it was affecting his employment.

According to the report of an April 1999 VA hand examination, 
the veteran's VA medical records were carefully reviewed.  
The veteran currently denied any residual symptoms with the 
exception of tenderness on the volar surface of the hand in 
the region over the second metacarpal bone.  He denied any 
pain in the hand or decreased range of motion of the left 
hand.  It was noted that there were no flare-ups of joint 
disease.  Physical examination found no anatomical defects.  
The veteran had no difficulty approximating the thumb and the 
remaining fingers.  He had no difficulty placing the tips of 
the fingers in the median transverse fold of the palm.  Grip 
strength was excellent and dexterity was normal.  The 
examiner noted that there were bony enlargements of the first 
and third PIP joints of the left hand, as well as extension 
limited to -20 degrees of the third proximal interphalangeal 
joint of the left hand.  Radiographic examination of the hand 
revealed mild degenerative changes of the thumb, multiple 
metallic bullet fragments at the level of the second 
metacarpal phalangeal joint, no evidence of fracture.  The 
final examination diagnoses were 1) status post shell 
fragment wound of the left hand, with retained foreign body, 
and loss of bone involving the second metacarpal bone, with 
no functional loss secondary to pain; and 2) degenerative 
joint disease of the left hand, unlikely related to diagnosis 
1.  

According to the report of an April 1999 VA scar examination, 
the veteran's VA medical records were carefully reviewed.  
The veteran denied any symptoms of pain in the left hand.  
Physical examination revealed a single, well-healed linear 
scar, 2 cm by 0.4 cm in size, in the region between the 
second and third metacarpophalangeal joints of the left hand.  
There was no tenderness, adherence, ulceration or breakdown 
of the skin.  There was no elevation or depression of the 
scar.  There was no underlying tissue loss, or inflammation, 
edema or keloid formation.  The texture was smooth and the 
color of the scar was comparable to the normal areas of the 
skin.  There was no disfigurement.  The diagnosis was status 
post shell fragment wound to the left hand with very minimal 
residual scarring.  

According to the report of an April 1999 VA orthopedic 
examination, the veteran's VA medical records were carefully 
reviewed.  The veteran denied any residual symptoms and it 
was noted that he had no left shoulder pain or decreased 
range of motion.  The veteran denied any stiffness, swelling, 
heat, redness, irritability, locking, fatigability or lack of 
endurance of the left upper extremity.  There were no periods 
of flare-up of joint disease.  There had been no episodes of 
dislocation or recurrent subluxation, there were no 
constitutional symptoms of inflammatory arthritis, and there 
were no effects of the condition on the veteran's usual 
occupation or daily activities.  The veteran was right-hand 
dominant.  

Physical examination showed shoulder forward flexion limited 
to 170 degrees with mild pain at the extreme of motion.  
Shoulder abduction was limited to 160 degrees with mild pain 
at the extreme of that motion.  Shoulder external rotation 
was limited to 60 degrees without pain.  Shoulder internal 
rotation was limited to 90 degrees without pain.  There was 
no tenderness to palpation of the left shoulder.  There was 
no heat, redness, abnormal movement, guarding of movement, 
weakness, instability, edema or effusion of the left 
shoulder.  Radiographic examinations of the left shoulder 
resulted in impressions of deformity of the clavicle; post-
traumatic changes of the shoulder; acromioclavicular 
separation and ligament or soft tissue ossification achromia 
clavicular region.  The final examination diagnosis was 
status post fracture of the left distal clavicle without 
functional loss secondary to pain; radiographic examination 
reveled post-traumatic changes with deformity of the left 
clavicle, separation of the acromioclavicular joint and soft 
tissue and/or ligamental calcification.  

An addendum to the examination report reviewed the veteran's 
in-service low back injury.  The examiner stated that the 
veteran had been relatively pain-free until the early 1970's, 
with the pain progressively worsening since that time.  
Currently, the veteran experienced a constant lower back 
aching sensation with radiation into both lower extremities.  
The pain tended to be worse with physical exertion.  The 
veteran denied any numbness or tingling in the lower 
extremities.  He denied any weakness of the lower 
extremities.  He took non-steroidal anti-inflammatory 
medication with mild temporary relief of his symptoms.  The 
veteran reported that he could not perform heavy lifting or 
stand for prolonged periods of time.  

Physical examination of the lumbosacral spine revealed 
flexion limited to 90 degrees with mild pain at that extreme.  
Extension was limited to 25 degrees secondary to pain at that 
extreme.  Right and left lateral flexion were limited to 40 
degrees and right and left rotation were limited to 30 
degrees.  Straight-leg testing was negative bilaterally.  
There was no tenderness or spasm of the lumbar spine.  
Radiographic examination of the lower back resulted in an 
impression of mild degenerative changes.  The final diagnosis 
was lumbar sprain/strain; radiographic examination revealed 
mild degenerative changes in the lumbar spine.  

In December 1999, the veteran testified at an RO hearing that 
he had received treatment two months prior at a VAMC due to 
an emergency complaint of his back being hurt.  He did not 
get a radiographic examination or diagnosis and the doctor 
told him that his back would not get better.  Transcript (T.) 
at p. 2.  The doctor gave him Ibuprofen, Butalbital, and 
Declofen.  The latter was a new medication for the veteran.  
T. at p. 3.  The veteran said that when he woke up in the 
morning, it was hard for him to raise his leg to put on his 
clothes.  When laying down at night, he had to move around to 
find a position that relieved his back pain.  T. at pp. 3-4.  
He said that about three or four times a week he had trouble 
getting out of bed, and every night he had trouble finding a 
position to ease his back pain.  His sleep was restless 
because of the back pain.  With medication, he could sleep 
about three hours straight.  T. at p. 4.  

The veteran said that his job required lifting.  Lifting a 30 
pound drum of freon strained his back.  He had to ask his 
supervisor for assistance to life anything heavier, such as 
an air conditioning unit or a condenser coil.  He said that 
he could walk one-quarter mile before his back ached.  The 
back pain was daily, at least a 6 out of 10.  T. at p. 5.  
Two or three times a week the pain was a 10, at which point 
he doubled his Ibuprofen.  In the evening after work, he had 
to lay down because of pain.  T. at p. 6.  He had pain while 
doing household chores or fixing the car when he stooped or 
bent over.  The back pain was worsening even with the shots 
he received at the VA emergency room.  T. at p. 7.  

The veteran's wife said that the veteran had intense back 
pain, and that three times in the last month he had gone to 
the VA emergency room right after work.  He could not play 
ball with his 15-year old son, and groaned when he lifted his 
50 pound daughter.  T. at pp. 7-8.  

The veteran said that his left hand scar was not sore or 
tender.  He felt nerve pain if his left hand was touched a 
certain way.  He had not seen any doctors for treatment 
lately.  At work, if something hit his left hand in a certain 
spot, he would drop whatever was in that hand.  He wore 
gloves at work while working on the air conditioners.  T. at 
pp. 9-10.

The veteran said that he could lift his left arm above his 
head, without pain if he was on medication.  The shoulder did 
not hinder him at work, in the sense that he had to work with 
the pain as he did with his back pain.  He had not seen a 
doctor lately for the shoulder.  T. at p. 10. 

The report of a January 2000 VA hand examination shows that 
the veteran's medical records were reviewed.  It states that 
the veteran reported pain if the left hand was hit with an 
object.  On physical examination, there was no anatomical 
defect to the left hand.  The tip of the left thumb and the 
tips of all fingers could approximate the median transverse 
fold of the left palm.  The strength in both hands was the 
same.  There was a 2-cm scar over the dorsum of the left hand 
near the base of the left second finger.  The veteran had 
full range of motion.  Radiographic examination revealed 
multiple small opaque foreign bodies embedded in soft tissue 
at the level of the heads of the second and third 
metacarpals, with no associated fracture.  The final 
examination diagnosis was status post shrapnel injury of the 
left hand with retained fragment.  The examiner opined that 
the veteran's nerve pain in the left hand was related to his 
military service and his shrapnel injury in the Vietnam War 
in 1968.  

The report of a January 2000 VA orthopedic examination shows 
that the veteran's medical records were reviewed.  It states 
that the veteran had left shoulder pain on lifting objects, 
and weakness of the left arm.  The veteran took Motrin and 
pain medication.  Lifting heavy objects flared up the left 
shoulder pain.  The veteran had no additional limitation.  
The veteran had no dislocation or recurrent subluxation, or 
constitutional symptoms of inflammatory arthritis.  The 
examiner noted that the veteran worked as an air conditioning 
and heating technician and was unable to lift more than 30 
pounds with his left arm.  He was right-handed.  Range of 
motion was forward flexion to 180 degrees on the right, and 
70 degrees on the left.  Abduction was to 180 degrees on the 
right and 170 degrees on the left.  Shoulder external 
rotation was to 90 degrees on the right, and 80 degrees on 
the left.  Internal shoulder rotation was to 90 degrees on 
the right and 70 degrees on the left.  Pain started in the 
left shoulder at abduction of 150 degrees and flexion of 50 
degrees.  The veteran was unable to use his left arm during a 
flare-up of pain.  There was no painful edema, instability or 
tenderness of the left shoulder.  Radiographic examinations 
resulted in impressions of post-traumatic calcification in 
area of coracoclavicular region, and post-traumatic 
calcification of coracoclavicular ligament.  The final 
examination diagnosis was left shoulder strain; status post 
fracture of the left clavicle in 1969.  

The report of a January 2000 peripheral nerves examination 
shows that the veteran's medical records were reviewed.  It 
discloses that the veteran complained of pain in the left 
index finger while rubbing on the scar in the palm of the 
left hand.  He also reported tingling in the left index 
finger.  He complained of aching pain in both feet but he 
denied any other parasthesias, weakness or pain in the upper 
or lower extremities.  The veteran reported that his back 
pain had gradually worsened and he was having almost constant 
lower back pain.  He described it as a sharp pain in the 
lower back but denied radicular pain in the lower 
extremities.  There were no parasthesias in the lower 
extremities and he denied any symptoms related to urinary 
bladder or bowel movements.  

On neurological examination, the veteran had normal muscle 
mass, strength and tone throughout.  Deep tendon reflexes 
revealed generalized hyporeflexia +1, and plantar response 
was flexor bilaterally.  Sensory examination was remarkable 
for decreased pinprick in the left index finger but vibration 
and position was intact.  Gait and standing were within 
normal limits including walking on heels, toes and tandem 
gait.  The diagnosis was localized lower back, likely lumbar 
strain; and left hand pain, likely due to status post injury.  

The report of a January 2000 VA spine examination shows that 
the veteran's medical records were reviewed.  He complained 
of weakness and stiffness in the back, with continuous low 
back pain for the last 30 years that had been gradually 
worsening for the last six to seven years.  The veteran said 
that he had been treated with Motrin and other pain 
medications, the names of which he could not remember.  
Lifting heavy objects and climbing stairs flared his low back 
pain.  He had to rest during the flare-up.  He used a low 
back brace.  The veteran was noted to be an air conditioning 
and heating technician.  He was unable to bend for long 
periods of time.  He reported that stooping caused low back 
pain and said that lifting 30 pounds of weight caused extreme 
low back pain.  

On physical examination, range of motion was lumbar flexion 
to 80 degrees, lumbar extension was to 30 degrees, lateral 
bending of the lumbar area was to 30 degrees bilaterally, and 
rotation was 40 degrees to the right and 45 degrees to the 
left.  Pain started at lumbar flexion of 41 degrees.  The 
veteran had to take rest during flare-up of back pain.  He 
had pain and tenderness in the back region, with no postural 
abnormalities, fixed deformities or neurological 
abnormalities.  Musculature of the back was normal.  
Radiographic examination resulted in an impression of 
transitional vertebrae, mild degenerative changes.  The final 
examination diagnosis was chronic lumbosacral strain.  

A March 2000 VA hospital discharge summary report reveals 
that the veteran was admitted with a history of chest pain.  
The veteran also complained low back pain, and was provided a 
CT scan of the lumbar spine that showed mild degenerative 
arthropathy at the level of L3-5, and moderate arthropathy at 
S1.  The veteran was started on pain medication for chronic 
low back pain.  Discharge diagnoses included chronic low back 
pain.  

Private medical records show that in February 2001 the 
veteran complained of low back muscle spasms with burning 
pain radiating to both posterior legs and feet.  The pain was 
chronic.  On physical examination, the veteran's back was 
symmetrical, without palpable soft tissue or bony 
abnormality.  There was no muscle atrophy or weakness.  There 
was mild amplitude reflex of the left Achilles but otherwise 
there were no obvious lower extremity reflexes.  The 
pertinent diagnosis was probable spinal stenosis.  

In May 2001, the veteran complained of constant back pain, 
with associated left leg pain and occasional right leg pain.  
The pain went across the buttock, posterior thigh, posterior 
calf and onto his foot.  He had some trouble getting 
comfortable in bed at night, his back would bother him 
through the night and he had a lot of pain in the morning 
upon first waking.  On physical examination, the veteran had 
no scoliosis, no increased lumbar lordosis, no loss of normal 
lordosis and no spasm.  Range of motion was good on forward 
bending with fingertips to ankles, good on lateral bending 
with mild pain right and left, and good on extension.  There 
was tenderness at the L5 level in the midline.  Specific 
muscle group testing of the lower extremities was normal with 
no atrophy.  Sensation was normal to pin prick and touch.  
The assessment was chronic mechanical low back pain with left 
leg pain.

A July 2001 private treatment note states that the veteran's 
facet blocks did not help and actually resulted in more pain 
on the right side and down the right leg.  The diagnosis was 
persistent pain that did not respond to the facet blocks.  

In September 2001, the veteran complained of low back pain 
that was aggravated by bending and particularly lifting and 
carrying.  He had some pain down his legs but identified his 
back pain as his primary problem.  The plan was to perform 
bilateral facet blocks in an effort to identify and confirm 
his primary pain generator.  

The veteran underwent bilateral facet injections at L5-S1 in 
June 2001, and bilateral facet injections of L4-5 and L5-S1 
in October 2001.  

During a December 2001 hearing before the undersigned Board 
member, sitting at the RO, the veteran testified that he had 
low back pain that had worsened.  It was located down his 
lower back and across the buttocks and down both legs to the 
feet.  He reported that the pain was nearly daily and was 
worse without medication.  He said that he had more pain if 
he sat or stood for too long.  T. at p. 4.  

The veteran related that he could walk less than 1/4 a mile, 
and stand (with walking around) or sit for 30 to 40 minutes, 
before experiencing pain.  The pain was dull and went down 
his leg.  He indicated that he worked as an air condition 
technician.  T. at p. 5.  The condition affected his work 
because often he bent and stooped.  He worked mostly on his 
knees, and lifted a lot.  He wore a back brace while working.  
It was not issued by VA, which, probably last year, had 
issued one that was too tight and would have caused greater 
problems.  T. at p. 6.  Currently he wore the brace nearly 
very day.  It was purchased through his employer.  The 
veteran said that he received treatment from private doctors 
and he submitted private treatment records with a waiver.  T. 
at p. 7.  

The veteran testified that he saw them more often if his pain 
was worse.  For example, he had seen them once that month, 
and had received six injections (nerve blocks) that year for 
pain.  The veteran said that he was currently taking Vicodin 
from a private doctor, as well as daily tablets prescribed 
from VA although the could not remember their name.  T. at p. 
8.  The veteran reported that his back pain affected his 
sleep at night, that he woke up after a few hours and two or 
three times a night had to toss and turn to find a 
comfortable position.  He did not think that his back pain 
had affected his ability to get promoted at work.  T. at p. 
9.  

The back brace from his employer was the type normally worn 
in warehouses.  It was not the steel type that he felt he 
really needed.  It was an elastic brace with suspenders that 
he wore out quite frequently.  He did not do exercises 
because it aggravated the pain.  He might have had nerve 
conduction testing conducted in the past.  He had not 
received nerve blocks from VA; they were from his private 
doctor.  T. at p. 10.  He said that the nerve block were 
injections into his lower back, that he had received from 
March of that year to the present.  They were supposed to 
stop the pain but had not done anything.  T. at p. 11.  Any 
effect was temporary and only lasted a day or two.  He said 
that he was scheduled for another one the next week, at a 
higher strength.  The injections were into his spine on both 
sides, with three sets of two injections each.  T. at p. 12.  

Regarding the residuals of his shell fragment wound of the 
left hand, the veteran said that he experienced great pain if 
a certain area of the hand was hit.  He said that he could 
apply pressure to the hand, for example to use it to help 
raise himself, if he did not hit that spot.  If the spot was 
hit, the entire hand hurt.  The undersigned Board member and 
the veteran's representative described the area as a nickel-
sized spot on the left hand where the first finger went out 
from the palm.  T. at p. 13.  If that area was hit, the 
veteran said that it was very painful, like an electrical 
shot.  The pain would last less than one minute.  He was not 
receiving treatment for the left hand.  T. at p. 14.  The 
only medicine he was taking were his regular pain pills.  The 
veteran wore gloves like the type mechanics wear to work on 
certain vehicles, and he tried to keep his hand from being 
struck.  T. at p. 15.  

Regarding the left clavicle, the veteran experienced aches in 
his left shoulder.  Raising his shoulder up or putting his 
hands behind his back aggravated the pain.  He experienced 
pain when raising his hand over his head all the way up, 
which was also difficult to do.  The veteran also described 
the pain as arthritic and said that it ached and acted up in 
bad weather.  The pain went down his arm also.  For example, 
when he raised that arm it affected his entire arm.  The 
medicine he used for his back helped his shoulder as well.  
T. at p. 16.  He said that he might also be taking an anti-
inflammatory for the shoulder from VA as well, that such 
information should be in his records.  He did not really ever 
complain to VA about his shoulder pain because he really did 
not think they could do anything for it.  The pain affected 
him at work because he could not use his left arm when 
lifting things.  He clarified that when he raised his arm, he 
felt pain down over the shoulder joint to the upper part of 
his arm like a bad case of arthritis.  T. at p. 17.  The 
veteran said that he took one 500-mg. tablet of Vicodin 
everyday.  He took the tablet in the morning because when he 
woke up he was in pain, and the medicine helped him to get 
started by lessening the pain.  The medicine did not 
interfere with him when he was at work.  T. at p. 19.  

The veteran's wife testified that the veteran was in a lot of 
pain.  She said that she had woken up at night and observed 
him awake.  He could not lie in bed for too long.  She said 
that he had experienced a lot of pain for a long time, and 
that nothing seemed to work for him.  T. at p. 20. 


Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. Brown, 8 
Vet. App. 202 (1995).

Lumbosacral strain with degenerative changes

The Board notes that the current 20 percent evaluation is 
based on Diagnostic Code 5295, for lumbosacral strain.  A 40 
percent evaluation is warranted for severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A higher evaluation is not provided.  
Diagnostic Code 5295.

Severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief, warrants a 40 percent evaluation.  
A 60 percent evaluation is for assignment for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  Diagnostic Code 5293.  

Traumatic arthritis is evaluated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic 5010.  Degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion for the specific joint involved.  When 
the limitation of motion for the specific joint involved is 
noncompensable, a rating of 10 percent is for application for 
each such major joint affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent rating is warranted for x-ray evidence 
of involvement of 2 or more major joints with occasional 
incapacitating exacerbations and a 10 percent rating is 
warranted for x-ray evidence of 2 or more major joints.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In this regard, severe limitation of motion of the lumbar 
spine warrants a 40 percent evaluation.  A higher evaluation 
is not warranted.  Diagnostic Code 5292.  

The Board finds that the evidence supports a 40 percent 
evaluation, but not higher, for the veteran's lumbosacral 
strain with degenerative changes under Diagnostic Code 5295.  
The competent medical evidence demonstrates that the 
veteran's lumbosacral strain with degenerative changes is 
severe.  On VA examination in April 1999, the veteran had 
osteo-arthritic changes.  On VA examination in January 2000, 
the veteran had limitation of forward bending as well as loss 
of lateral motion with osteoarthritis-arthritic changes.  
These findings, as well as the credible evidence of 
functional loss due to pain, indicate the manifestations are 
closer to those provided for a 40 percent evaluation than a 
20 percent evaluation.

The Board has considered an evaluation in excess of 40 
percent but finds that the preponderance of the evidence is 
clearly against such an evaluation.  The Rating Schedule does 
not provide for an evaluation in excess of 40 percent for 
lumbosacral strain.  Diagnostic Code 5295.  Similarly, the 
Rating Schedule does not provide for an evaluation in excess 
of 40 percent for arthritis and corresponding limitation of 
motion of the lumbar spine.  Diagnostic Codes 5203, 5292.  In 
this case, the 40 percent evaluation under Code 5295 
contemplates limitation of motion, and thus a separate rating 
for limitation of motion under Codes 5203, 5292, is 
prohibited as that would involve the rating of the same 
manifestation under two (or more) Codes.  38 C.F.R. § 4.14 
(2001). 

In addition, the competent medical evidence fails to support 
a 60 percent evaluation under Diagnostic Code 5293.  The 
first and foremost basis for this conclusion is that the 
record demonstrates that no VA or private doctors have 
interpreted the veteran's symptoms as representing 
intervertebral disc syndrome.  No neurological abnormalities 
were found on a VA orthopedic examination in January 2000.  A 
January 2000 neurological examination resulted only in an 
impression of likely lumbar strain.  The record is also 
negative for problems with urinary or bowel function, 
neurological abnormalities, parasthesias, numbness or 
tingling.  Regarding the specific criteria for a 60 percent 
evaluation under Diagnostic Code 5293, the record is negative 
for sciatic neuropathy with muscle spasm, absent ankle jerk 
or other neurological findings appropriate to the site of the 
diseased disc. 

The Board recognizes the veteran's credible reports of low 
back pain, made during his hearings, during his VA 
examinations and while seeking VA and private treatment.  The 
Board has considered the functional loss due to pain in 
awarding a 40 percent evaluation.  With respect to the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, the Board 
has considered whether an evaluation in excess of 40 percent 
is warranted on the basis of functional loss due to the 
veteran's complaints of pain.  See DeLuca, 8 Vet. App. at 
204-05.  Where a musculoskeletal disability is currently 
evaluated at the highest schedular evaluation available based 
upon limitation of motion, a higher rating under 38 C.F.R. §§ 
4.40, 4.45, and 4.59 is not warranted.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).  In this case, while the 
veteran's 40 percent evaluation is based on the criteria for 
lumbosacral strain, it is identical to the highest evaluation 
provided for limitation of motion of the lumbar spine.  
Diagnostic Codes 5292 and 5295.  Since there is no applicable 
diagnostic code that provides an evaluation in excess of 40 
percent for limitation of lumbar spine motion, consideration 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59 is not in order.

Residuals of a shell fragment wound of the left hand with
retained foreign body with bone loss of the second metacarpal

The veteran's service-connected left hand disability has been 
evaluated as 10 percent disabling, analogous to a scar.  An 
assignment of a 10 percent evaluation is in order when a 
superficial scar is tender and painful on objective 
demonstration, or poorly nourished, with repeated ulceration.  
A higher evaluation is not provided.  Diagnostic Codes 7803- 
7804.  Scars may also be evaluated based on the limitation of 
function of the part affected.  Diagnostic Code 7805.  

The Board finds that the preponderance of the evidence is 
against entitlement to an evaluation in excess of 10 percent 
for the veteran's left hand disability.  The report of the 
April 1999 VA skin examination reveals that the there was no 
tenderness, adherence, ulceration or breakdown, elevation or 
depression, underlying tissue loss, inflammation, edema or 
keloid formation, or disfigurement.  The residual scarring 
was described as very minimal.  Therefore, any 10 percent 
evaluation under Diagnostic Codes 7803 or 7804 must be 
considered as addressing the veteran's pain.  Regardless, 
Diagnostic Codes 7803 and 7804 simply do not provide for an 
evaluation in excess of 10 percent, even for analogous 
evaluations of pain. 

The competent medical evidence of record also fails to show 
that the veteran's residual scar results in any limitation of 
function of the left hand warranting an evaluation in excess 
of 10 percent, or a rating separate from the currently 
assigned 10 percent.  Diagnostic Code 7805.  The Board is 
aware of the veteran's credible complaints of left hand pain 
when a certain area of it is touched, made during his 
hearings and VA examinations.  However, on VA examination in 
April 1999, he had no difficulty approximating the thumb and 
the remaining fingers or placing the tips of the fingers in 
the median transverse fold of the palm.  His grip strength 
was excellent and his dexterity was normal.  On VA 
examination in January 2000, the veteran was noted to have 
full range of motion of the left hand.  These objective 
findings make it clear that the essential manifestation of 
the left hand disability is pain, and the current rating 
adequately recognizes that manifestation.

The Board has also considered the residuals of the wound to 
the veteran's left hand under the criteria governing combat 
wounds; however, the Board finds this would make no 
difference in the rating assigned.  

Under 38 C.F.R. § 4.55, principles of combined ratings for 
muscle injuries:

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.
(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).
(c) There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions:
    (1) In the case of an ankylosed knee, if muscle group 
XIII is disabled, it will be rated, but at the next lower 
level than that which would otherwise be assigned.
    (2) In the case of an ankylosed shoulder, if muscle 
groups I and II are severely disabled, the evaluation of the 
shoulder joint under diagnostic code 5200 will be elevated to 
the level for unfavorable ankylosis, if not already assigned, 
but the muscle groups themselves will not be rated.
(d) The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.
(e) For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.
(f) For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
under the provisions of Sec. 4.25.

Under 38 C.F.R. § Sec. 4.56, evaluation of muscle 
disabilities:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.
(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles 
damaged.
(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.
(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:
    (1) Slight disability of muscles--(i) Type of injury. 
Simple wound 
of muscle without debridement or infection.
    (ii) History and complaint. Service department record of 
superficial 
wound with brief treatment and return to duty. Healing with 
good 
functional results. No cardinal signs or symptoms of muscle 
disability 
as defined in paragraph (c) of this section.
    (iii) Objective findings. Minimal scar. No evidence of 
fascial defect, atrophy, or impaired tonus. No impairment of 
function or metallic fragments retained in muscle tissue.
    (2) Moderate disability of muscles--(i) Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.
    (ii) History and complaint. Service department record or 
other evidence of in-service treatment for the wound. Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.
    (iii) Objective findings. Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue. Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.
    (3) Moderately severe disability of muscles--(i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.
    (ii) History and complaint. Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.
    (iii) Objective findings. Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups. Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side. Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.
    (4) Severe disability of muscles--(i) Type of injury. 
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.
    (ii) History and complaint. Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.
    (iii) Objective findings. Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track. Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area. Muscles 
swell and harden abnormally in contraction. Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function. If present, the following are 
also signs of severe muscle 
disability:
    (A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.
    (B) Adhesion of scar to one of the long bones, scapula, 
pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather 
than true skin covering in an area where bone is normally 
protected by 
muscle.
    (C) Diminished muscle excitability to pulsed electrical 
current in 
electrodiagnostic tests.
    (D) Visible or measurable atrophy.
    (E) Adaptive contraction of an opposing group of muscles.
    (F) Atrophy of muscle groups not in the track of the 
missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder 
girdle.
    (G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

Diagnostic Code 5309, Muscle Group IX (forearm muscles and 
intrinsic muscles of hand: Thenar eminence; short flexor, 
opponens, abductor and adductor of thumb; hypothenar 
eminence; short flexor, opponens and abductor of little 
finger; 4 lumbricales; 4 dorsal and 3 palmar interossei) 
provides that the hand is so compact a structure that 
isolated muscle injuries are rare, being nearly always 
complicated with injuries of bones, joints, tendons, etc.  
Rate on limitation of motion, minimum 10 percent.

In this case, the service medical records demonstrate a 
penetrating wound of one or more small fragments requiring 
debridement and suturing.  There was no bone injury 
demonstrated in service.  While the Board by no means 
discounts the fact that this was a combat incurred wound, the 
clinical records demonstrate that treatment was relatively 
brief and the veteran was promptly returned to duty.  This 
clearly reflects on the severity of the wound.  At the 
initial post service examination, the veteran acknowledged 
that he had no "real disability" due to the wound and the 
clinical examination supported that opinion.  These findings 
demonstrate a history of a combat injury to the hand that 
could be classified under the criteria for muscle injuries as 
perhaps slight, but certainly no more than moderate.  Nothing 
in these findings or the subsequent clinical evidence comes 
remotely close to demonstrating the wound produced more than 
a moderate grade of injury.  

Under the governing rating criteria, the wound to the hand 
would be rated on limitation of motion.  This essentially 
duplicates the criteria for the scar rating that looks to 
limitation of function.  Indeed, arguably limitation of 
function is a broader criterion that limitation of motion.  
The hand examination in January 2000 disclosed no anatomical 
defect of the left hand, normal strength and motion.  X-rays 
again confirmed the retained fragments.  Neurological 
examination in January 2000 demonstrated normal muscle mass, 
strength and tone throughout.  In the Board's view, there are 
no separate and distinct manifestations of the wound to the 
hand that would permit a separate rating under the criteria 
for residuals of a combat wound in addition to the rating now 
assigned.  Clearly, even if the disability were rated under 
the criteria for a combat wound, no more than the currently 
assigned 10 percent evaluation would be warranted.  In other 
words, a 10 percent evaluation is the maximum permitted under 
either of two reasonable choices for rating the disability.  
Since the RO effectively rated the veteran under what was 
effectively the same criterion (or a more liberal criterion) 
than that provided for a combat wound, and in as much as it 
is manifestly obvious that two separate ratings can not be 
assigned because there are no manifestations that may be 
separately rated, the Board finds it is not prejudicial to 
consider the criteria for rating a combat wound.  Bernard v. 
Brown, 4 Vet. App. 384 (1993). 


Residuals of a fracture of the distal end of the left 
clavicle

The veteran's residuals of a fracture of the distal end of 
the left clavicle have been evaluated as 10 percent 
disabling, analogous to impairment of the clavicle or 
scapula.  Diagnostic Code 5203.  A 10 percent evaluation is 
warranted by malunion, as well as nonunion without loss of 
movement, on the major or minor side.  A 20 percent 
evaluation is warranted by dislocation, or nonunion with 
loose movement on the major or minor side.  The disability 
may also be evaluated on impairment of function.  Id.  In 
this regard, limitation of motion of the major or minor arm 
at the shoulder level warrants a 20 percent evaluation.  
Diagnostic Code 5201.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against entitlement 
to an evaluation in excess of 10 percent for this disability.  
The competent medical evidence of record does not demonstrate 
that the veteran's residuals of a fracture of the distal end 
of the left clavicle consistently result in symptoms 
comparable to dislocation, or nonunion with loose movement.  
While the report of an April 1999 VA examination resulted in 
a diagnosis of separation of the acromioclavicular joint, it 
also noted that there were no episodes of dislocation or 
subluxation.  A January 2000 VA examination report states 
that there was no recurrent dislocation or subluxation.  
Therefore a 20 percent evaluation is not warranted under 
Diagnostic Code 5203.  

Regarding limitation of motion, on VA examination in April 
1999 the veteran's abduction was to 160 degrees.  On VA 
examination in January 2000, his abduction was to 170 
degrees.  Therefore, a 20 percent evaluation is not warranted 
under Diagnostic Code 5201.  

The Board recognizes the veteran's credible testimony as to 
left shoulder pain with impairment of function, made during 
his hearings and VA examinations.  However, the Board finds 
that the current 10 percent evaluation adequately 
contemplates his complaints and symptoms.  In fact, the 
veteran's left shoulder range of motion would warrant no more 
than a 10 percent evaluation under Diagnostic Code 5201.  
Thus, the Board finds that the functional impairment and pain 
caused by his residuals of a fracture of the distal end of 
the left clavicle are appropriately addressed by the 10 
percent evaluation under Diagnostic Code 5203 and additional 
compensation for pain on use is not warranted.  See Johnson 
v. Brown, 9 Vet. App. 7 (1996); DeLuca, 8 Vet. App. at 202.

Entitlement to extraschedular evaluations

The Board recognizes the veteran's testimony that his 
disabilities hinder his performance as an air conditioning 
technician.  In this case entitlement to an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2001) was not 
considered by the RO.  Nevertheless, the Board finds that 
consideration of entitlement to compensation under 38 C.F.R. 
§ 3.321(b)(1) at this time will not result in any prejudice 
to the veteran.  See Stegall v. West, 11 Vet App 268 (1998).  
The Board may address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 in the first 
instance whenever the record before it contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOPGCPREC 6-96.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The Board finds no evidence that any of the veteran's service 
connected disabilities result in an exceptional disability 
picture.  The veteran has failed to present any evidence of 
particular circumstances that render impractical the 
application of the regular rating criteria to his service-
connected low back, left shoulder or left hand disabilities.  
He has not shown that his service-connected disabilities have 
required frequent periods of hospitalization, and there is no 
documentary evidence in the claims file demonstrating that he 
has been economically harmed beyond the degrees of disability 
anticipated by their current evaluations.  Hence, the 
preponderance of the evidence is against a finding that the 
veteran's claimed service-connected disabilities of the low 
back, left shoulder or left hand are exceptional in nature, 
or cause a marked interference with employment so as to 
render impractical the application of the regular schedular 
standards.  Id.  As there is no objective evidence showing 
that these service-connected disabilities have substantial 
impacts upon his occupational abilities that are not 
otherwise accounted for by application of the rating 
schedule, extraschedular evaluations are not for application.



ORDER

Subject to the provisions governing the award of monetary 
benefits, a 40 percent evaluation is granted for lumbosacral 
strain, with degenerative changes.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound of the left hand, with 
retained foreign body with bone loss of the second 
metacarpal, is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the distal end of the left 
clavicle is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

